Title: To James Madison from William Vans Murray, 23 June 1801 (Abstract)
From: Murray, William Vans
To: Madison, James


23 June 1801, Paris. No. 3. Reports that on 13 June French powers to negotiate were formally presented; encloses copy. Relates French doubts about his powers beyond authority to exchange ratifications. Has sent French commissioners copy of convention as ratified and of his letter of credence. “I found that the Objection to the Suppression of the Second Article would be in this Idea, that they thereby would resign their Claim to the Treaties, and yet not exonerate themselves from the Claim of Indemnities. I stated the Substance of what I afterwards wrote in [enclosure] No. 12—in which an Attempt is made to reconcile the Suppression to a more generous Policy—and to the Interests of both Nations, without pledging a formal Abandonment of Claims—fearing as I did that a Word hazarded in pressing the Suppression might have this Effect at some future time.… On the 18th. and 19th I saw the french Ministers. I could learn only that my Note of the 15th was under Consideration—but found that the Abandonment, as they call it, of their Treaties still was an Obstacle.” Discusses details of negotiations and his protests against “the extreme Delay and the bad Effects of it,” to which French reply with warm declarations of amity and assurances that “la Chose s’arrangera.” Reports peace between Spanish and Portuguese. Forwards letters from Cathalan at Marseilles. Acknowledges State Department message of 23 Apr.
 

   
   RC and enclosures (DNA: RG 59, DD, Netherlands, vol. 4). RC 4 pp.; in a clerk’s hand, except for Murray’s signature and postscript; docketed by Wagner as received 31 Aug. Enclosures (7 pp.), numbered 9 through 13, are copies of letters to and from French ministers, 13–23 June.


